DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 05/02/2022 has been entered and considered. Upon entering claims 1-6, 8-11, 17-20 have been amended; and claims 21-22 have been added.
Response to Arguments
3.	Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive. 
Applicant argues that Grunow et al. does not disclose or suggest a "switch device" as a general proposition.
The Examiner respectfully does not agree because Grunow clearly discloses main board 120 includes power rails 122 and 124, and an ATEX switch 130, and the main board provides switched power rails 132, switched signal lines 134, and unswitched signal lines 136 to daughter cards 140 and 142, and to connectors to the exterior of ruggedized case 105, (see figure 1 and par. [0012-0014]); Ruggedized electronic device 200 operates similarly to ruggedized electronic device 100, in that ruggedized electronic device 200 is configured to provide an ATEX “unsafe” mode an ATEX “safe” mode. In the ATEX unsafe mode, ATEX switch 230 is switched into a position to connect pull-up resistor 232 to the positive voltage power rail 222, providing a positive voltage at the gate of connection switch 234, thereby switching the connection switch to a conductive state and connecting switched signal line 236 to the main board. Then, in ATEX safe mode, ATEX switch 230 is switched into a position to disconnect pull-up resistor 232 from the positive voltage power rail 122, providing a ground voltage from the negative voltage power rail 224 at the gate of connection switch 234, thereby switching the connection switch to a non-conductive state and disconnecting switched signal line 236 from the main board); and whereby the switch device is compliant for use in the explosive environment without requiring a separately provided explosion-proof enclosure (see figure 1 does not show additional explosion proof housing, (see par. [0018]); and the system includes a solid state switch 234 and mechanical switch 130, (see figures 1 and 2).
Applicant argues that Hein does not teach the controlled switch device receives "a selected one of a plurality of different settings for operation of the at least one solid state switching element to protect a connected electrical load".
The Examiner respectfully does not agree because Hein clearly discloses processor 38 closes switch 34 based on, for example, user input requesting functionality provided by load 26. Processor 38 determines the amount of current 24 by monitoring or otherwise reading input 40 from current sensor 42. The amount of current 24 is compared with a threshold current level based on input from one or more ambient sensors 44, 48, a length of time since switch 34 was closed, and on one or more operating parameters such as load characteristics 30, capabilities of wiring 28, and the like. Processor 38 opens switch 34 if the amount of current 24 is greater than the threshold current level; and a threshold level, shown in FIG. 3 as plot 88, which is based on the characteristics of the load and wiring. Moreover, threshold 88 is modified based on ambient conditions. In the example illustrated, threshold 88 is shifted upwards with decreasing ambient temperature and is shifted downwards with increasing ambient temperatures so as to lie between wiring limits 84, 86 and maximum expected load current draws 80, 82, respectively. When, for a given length of time since current has been applied, threshold 88 is exceeded, load current is interrupted, (see figures 1-4 and par. [0018-0024]).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-6, 9-12, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Grunow et al. (US 2017/0265316) in view of Hein (US 2009/0080130).
Regarding claim 1, Grunow teaches a configurable and compliant circuit protection system (see figures 1 and 2) for an explosive environment, the system comprising: at least one switch device (fig. 1: 120, and par. [0012-0014]; Main board 120 includes power rails 122 and 124, and an ATEX switch 130, and the main board provides switched power rails 132, switched signal lines 134, and unswitched signal lines 136 to daughter cards 140 and 142, and to connectors to the exterior of ruggedized case 105) comprising: a housing (figs. 1-2: ruggedized case 205 similar to ruggedized case 105); a line-side terminal (figs. 1-2: V+, V-) and a load-side terminal (figs. 1-2: signal line 236 can represent a power rail similar to switched power rails 132) coupled to the housing (105 or 205); a bus structure in the housing and including at least one solid state switching element (fig. 2: switch 234) operable in an arc-free manner to connect the load-side terminal to the line-side terminal and disconnect the load-side terminal from the line-side terminal (see par. [0018]; Ruggedized electronic device 200 operates similarly to ruggedized electronic device 100, in that ruggedized electronic device 200 is configured to provide an ATEX “unsafe” mode an ATEX “safe” mode. In the ATEX unsafe mode, ATEX switch 230 is switched into a position to connect pull-up resistor 232 to the positive voltage power rail 222, providing a positive voltage at the gate of connection switch 234, thereby switching the connection switch to a conductive state and connecting switched signal line 236 to the main board. Then, in ATEX safe mode, ATEX switch 230 is switched into a position to disconnect pull-up resistor 232 from the positive voltage power rail 122, providing a ground voltage from the negative voltage power rail 224 at the gate of connection switch 234, thereby switching the connection switch to a non-conductive state and disconnecting switched signal line 236 from the main board); and whereby the switch device is compliant for use in the explosive environment without requiring a separately provided explosion-proof enclosure (see figure 1 does not show additional explosion proof housing).
However, Grunow does not explicitly teach a controller configured to: receive a selected one of a plurality of different settings for operation of the at least one solid state switching element to protect a connected electrical load; and determine whether the received selected one of the plurality of different settings exceeds a wiring limit for the explosive environment.
Hein teaches processor 38 closes switch 34 based on, for example, user input requesting functionality provided by load 26. Processor 38 determines the amount of current 24 by monitoring or otherwise reading input 40 from current sensor 42. The amount of current 24 is compared with a threshold current level based on input from one or more ambient sensors 44, 48, a length of time since switch 34 was closed, and on one or more operating parameters such as load characteristics 30, capabilities of wiring 28, and the like. Processor 38 opens switch 34 if the amount of current 24 is greater than the threshold current level; and a threshold level, shown in FIG. 3 as plot 88, which is based on the characteristics of the load and wiring. Moreover, threshold 88 is modified based on ambient conditions. In the example illustrated, threshold 88 is shifted upwards with decreasing ambient temperature and is shifted downwards with increasing ambient temperatures so as to lie between wiring limits 84, 86 and maximum expected load current draws 80, 82, respectively. When, for a given length of time since current has been applied, threshold 88 is exceeded, load current is interrupted; and as will be recognized by one of ordinary skill in the art, the present invention supports any number of switches and current sensors for protecting any number of wiring circuits, (see figures 1-4 and par. [0018-0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hein into the configurable and compliant circuit protection system of Grunow in order to protecting wiring from excessive current.
Regarding claim 2, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, and further Hein discloses wherein the controller is further configured to determine the wiring limit for the explosive environment, (see figure 2 and par. [0020] and [0022]).
Regarding claim 3, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller (38) is further configured to accept a wiring ampacity limit for a line-side or load-side wiring at a location of the at least one switch device in a   power system, and compare the accepted wiring ampacity limit and the determined wiring limit for the explosive environment, (see par. [0012], [0020] and [0027-0028]).
Regarding claim 4, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller is further configured to determine a wire gauge for a connection made to the line-side terminal and the load-side terminal, (see figures 1-2; and par. [0020] and [0022]; processor 38 determines the amount of current 24 by monitoring or otherwise reading input 40 from current sensor 42. The amount of current 24 is compared with a threshold current level based on input from one or more ambient sensors 44, 48, a length of time since switch 34 was closed, and on one or more operating parameters such as load characteristics 30, capabilities of wiring 28; and the current carrying capability of wiring is dependent upon a variety of factors, including the wire gauge).
Regarding claim 5, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller is configured to determine the wire gauge according to a position of a fastener that completes the connection to the line-side or load-side terminal, ( see figures 1-2; and par. [0020] and [0022]).
Regarding claim 6, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller is further configured to accept a temperature input, and based on the temperature input the controller is configured to determine whether the wiring limit has been exceeded, (see figure 1: temperature sensor 44; and par. [0019-0020] and [0024]).
Regarding claim 9, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller is further configured to identify an error in the wiring connected to the line-side or load-side terminal, and generate anotification or alert off or the identified error, (see par. [0018-0020] and [0024]).
Regarding claim 10, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller (38) is further configured to: accept the selected one of the plurality of different settings only when the wiring limit is not exceeded; and control the at least one solid state switching element according to the accepted setting, (see par. [0018-0020] and [0024]).
Regarding claim 11, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller is  further configured to: reject the selected one of the plurality of different settings when the wiring limit is exceeded; and prompt a selection of an alternative one of the plurality of settings, (see par. [0018-0020] and [0024]).
Regarding claim 12, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller is further configured to: enable a fail-safe mode when the received setting exceeds the wiring limit, (see par. [0012], [0020]).
Regarding claim 16, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, furthermore Grunow discloses wherein the at least one switch device further comprises at least one mechanical (130) switch contact in the bus structure, and the housing including a sealed internal (110 is sealed encloses 130) enclosure containing the at least one mechanical switch contact, thereby precluding the switch contact from being an ignition source in the explosive environment (i.e. 110 being explosion proof), (see figure 1).
Regarding claim 17, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, furthermore Grunow discloses wherein the at least one solid state switching element is encapsulated, (see figure 2, a solid state switch 234 is enclosed in housing 205).
Regarding claim 18, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, furthermore Grunow discloses wherein the at least one switching device is configured as a solid state circuit breaker, (see figure 2, the system includes a solid state switch 234).
Regarding claim 19, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, furthermore Grunow discloses wherein the at least one switching device is configured as a hybrid circuit breaker, ( see figures 1-2, the system includes a solid state switch 234 and mechanical switch 130).
Regarding claim 20, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, furthermore Grunow discloses wherein the housing is chemically resistant to elements in the hazardous location, (see par. [0015]).
Regarding claim 21, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller (38) is further configured to receive a determined wiring limit from at least one other switch device in a power system, and compare the received determined limit and the determined wiring limit for the explosive environment, (see par. [0012], [0018-0020], [0024] and [0027-0028]).
Regarding claim 22, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, further Hein discloses wherein the controller (38) is further configured to receive, from at least one other switch device in a power system, an accepted setting for operation of the at least one other switch device, and compare the received accepted setting for operation of the at least one other switch device to the received selected one of the plurality of different settings, (see par. [0012], [0018-0024] and [0027-0028]).            
7.	Claims 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Grunow et al. (US 2017/0265316) in view of Hein (US 2009/0080130) and further in view of Lazarovich et al. (US 2004/0156154).
	Regarding claim 8, the combination of Grunow and Hein teach the configurable and compliant circuit protection system above, but do not explicitly teach wherein the controller is further configured to communicate the selected one of the plurality of different settings to at least one other switch device in a network of switch devices.
Lazarovich teaches each SSPC unit 300-1 to 300-n is a solid state switching device connected to the power bus 100 to selectively provide rated electrical power to one of loads 140-1 to 140-n (e.g., pumps, lights, etc.) based on instructions received from the SSPC controller 120, (see figure 1 and par. [0015]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lazarovich into the configurable and compliant circuit protection system of Grunow and Hein in order to selectively provide electrical power to an associated load.
Regarding claim 13, the combination of Grunow and Hein teach the configurable and compliant circuit protection system, but Grunow and Hein do not explicitly teach wherein the controller is configured to detect a unique current signature of at least one connected load.
Lazarovich teaches an SSPC distribution system has the advantage of having in its internal control circuitry the information about the load connected at its output--load signature ( load current at steady state, start up, shut down, switching events, etc.). This data (load signature) can be either pre-stored in memory or determined when installed in the vehicle by a process of "learning." Such learning may be achieved through successive testing and storage of results in memory. Such testing may be performed to determine the steady state load current waveform, start up and shut down, characteristic signatures. An arc fault detector according to one implementation of the present invention is designed to compare measured load current with the reference load current (load signature) stored in memory. The load signature determined is typically quite unique with some variations caused by the operating conditions, fixed or variable frequency power, etc., (see par. [0005-0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Lazarovich into the configurable and compliant circuit protection system of Grunow and Hein in order to selectively provide electrical power to an associated load.
Regarding claim 14, futher Lazarovich discloses the configurable and compliant circuit protection system, wherein the controller is further configured to: monitor a change in the unique current signature over time; and generate a notice or alert based on the monitored change in the unique current signature, (see par. [0005-0007] and [0015]).
Regarding claim 15, further Lazarovich discloses the configurable and compliant circuit protection system, wherein the controller is further configured to automatically select one of the plurality of different settings based on the detected unique current signature, (see par. [0005] and [0015-0017]).  
Allowable Subject Matter
8.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836